Dyer Lawrence, LLP
Snell & Wilmer, LLP/Reno
Attorney General/Carson City
Washoe County District Attorney
Washoe County District Attorney/Civil Division
Attorney General/Las Vegas
ORDER DISMISSING APPEAL
This is an appeal from a district court order granting appellants' petition for judicial review, vacating the equalization order of the State Board of Equalization, and remanding to the State Board of Equalization for further proceedings pursuant to NRS 361.395, as directed by this court in Village League to Save Incline Assets v. State, Bd. of Equalization, 133 Nev., Adv. Op. 1, 388 P.3d 218 (2017). Second Judicial District Court, Washoe County; Patrick Flanagan, Judge.
Because it appeared the district court had granted the relief appellants had originally sought, this court entered an order directing appellant to show cause why the appeal should not be dismissed for lack of jurisdiction because they were not aggrieved parties. See Valley Bank of Nev. v. Ginsburg, 110 Nev. 440, 874 P.2d 729 (1994) (defining an aggrieved party).
Appellants and respondent Washoe County have responded to our order. Appellants contend they are aggrieved because the district court remanded the matter to the State Board of Equalization for further proceedings, rather than conducting those proceedings itself. Washoe County counters that this court has already rejected the argument that the district court failed to comply with this court's remand by denying appellants' writ petition making the same challenge in Village League to Save Incline Assets, Inc. vs. Dist. Ct., Docket No. 73573 (Order Denying Petition, August 25, 2017). We note further, that appellants specifically requested in their original petition for judicial review that the district court "review, reverse and set aside the February 8, 2013 decision of the State Board of Equalization and remand this matter to the SBOE with instructions for the lawful determination of petitioners' equalization grievances." This is what the district court did. We conclude that appellants are not aggrieved parties, and we
ORDER this appeal DISMISSED.